DETAILED ACTION
Claim 3 was/stands cancelled. Claims 1-2 and 4-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 18 2021 was considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (USPGPUB No. 20140188056) in view of Okada et al. (USPGPUB No. 20100318042).
Applicant Claims
The instant application claims a stretchable, occlusive backing layer for a transdermal drug delivery system for application to skin comprising a stretchable backing material coated with an occlusive polymer coating comprising a styrene-isoprene-styrene block copolymer ("SIS") and a C5 to C9 hydrogenated hydrocarbon resin (HHR) tackifier, wherein the occlusive polymer coating does not contain drug.   
The instant application claims a transdermal drug delivery system for application to skin in the form of a flexible, finite system comprising a stretchable, occlusive backing layer above and a drug-containing polymer matrix. 
 The instant application claims a method for preparing a stretchable, occlusive backing layer for a transdermal drug delivery system for application to skin that exhibits occlusivity after stretching to an elongation of 20% or after storage for 6 months at 40 °C, comprising providing a stretchable backing material with an occlusive polymer coating comprising a styrene-isoprene-styrene block copolymer ("SIS") and a C5 to C9 hydrogenated hydrocarbon resin tackifier wherein the occlusive polymer coating does not contain drug.  
The instant application a method for the transdermal delivery of a drug, comprising topically applying a transdermal drug delivery system to the skin or mucosa of a subject in need thereof.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Mori et al. is directed to compositions and methods for transdermal delivery of non-steroidal anti-inflammatory agents.  Claimed is a composition for the transdermal delivery of an NSAID in the form of a flexible finite system for topical application comprising a polymer matrix comprising a therapeutically effective amount of an NSAID; a silicone polymer; and an acrylic polymer or an acrylic block copolymer (claim 1).  The composition further comprises a backing layer which is occlusive and stretchable (claims 15-17).  The backing is coated with an occlusive coating which comprises polyisobutylene and/or styrene-isoprene-styrene block copolymers (claims 18-19).  A method for transdermal delivery is claimed wherein the composition is applied to the skin or mucosa of a subject in need thereof (claim 24). NSAIDs taught include flurbiprofen (paragraph 0037 and examples).  The coating is applied to a cloth backing material.  It is taught that the occlusive backing layer exhibits increased flux compared to conventional non-occlusive stretchable backing which generally exhibit low drug flux because of their low occlusivity and high moisture vapor transmission (paragraph 0090).  The moisture vapor transmission rate (MTVR) of the backing layer can be controlled by controlling the thickness of the coating (paragraph 0092).  Exemplified concentrations of coating on backing range from 3-5 mg/cm2 (example 1).  MTVR exemplified range from 19-302 g/m2/day (example 1).  Methods of making include combining polymers, solvent(s) and excipients following by addition of NSAIDs.  This composition is transferred to a coating operation where it is coated onto a release liner.  The composition coated on the release liner is then brought into contact with a backing layer which had been coated with an occlusive coating (paragraphs 0098-0102).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Mori et al. teach an occlusive coating on the cloth backing material, Mori et al. does not teach the inclusion of a hydrogenated hydrocarbon resin in the coating. However, this deficiency is cured by Okada et al.
Okada et al. is directed to an adhesive patch.  Exemplified is a composition comprising methyl salicylate (NSAID), styrene-isoprene-styrene block copolymer in 25, 30 or 35%, polyisobutylene in 10 or 5%, liquid paraffin and an alicyclic saturated hydrocarbon resin (tackifier) in 17 and 20% (table 1).  This composition was placed on a support (table 2).  It is taught that the moisture vapor permeability of the entire adhesive patch measured at a temperature of 40 °C and a relative humidity of 90% is 1 to 350 g/m2/per day (paragraph 0015).  The thermoplastic elastomer is contained in the adhesive base in an amount from 25 to 50%.  Tackifiers taught include rosin-based resins and/or petroleum-based resin.  Examples include C5 and C9 petroleum resins.  Examples include alicyclic hydrocarbon resins and alicyclic hydrogenated petroleum resins such as those available as Arkon (paragraphs 0039-0041).  The amount of tackifier is from 10 to 30% (paragraph 0043).  The rosin-based resin and/or petroleum-based resin as a tackifier can provide the appropriate tackiness and flexibility (paragraph 0012).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mori et al. and Okada et al. and utilize a hydrogenated hydrocarbon resin tackifier in the occlusive coating of Mori et al. One skilled in the art would have been motivated to utilize this tackifier in order to provide the appropriate tackiness and flexibility to the coating as taught by Okada et al.  Since the backing is desired to be flexible, one skilled in the art would have been motivated to utilize a tackifier in order to manipulate the flexibility.  Also one skilled in the art would have been motivated to manipulate the tackiness in order to get the desired adhesiveness between the backing layer and the polymer layer.  
Regarding the claimed amount of HHR, SIS, ratio of SIS to HHR, coat weight, moisture vapor transmission rate, Mori et al. and Okada et al. teach overlapping ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  Additionally, one skilled in the art would manipulate the content and amount of the polymers in the coating as well as the thickness in order to manipulate the moisture vapor transmission rate as suggested by Mori et al.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616